Artjndell,
dissenting: The two letters from the Deputy Commissioner requesting a waiver for the year ended October 31, 1919, and petitioner’s reply of December 6,1924, acknowledging the receipt thereof and stating that the desired waiver had been executed and mailed, seem to me to establish beyond doubt that the waiver as given was intended to cover the fiscal year ended October 31,1919. If this be true, assessment and collection is not barred.
Smith, Stern ha gen, and MoRRis agree with this dissent.